[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Exhibit 10.6

 

Amendment #1 to Manufacturing Services Agreement Between

Patheon Pharmaceuticals, Inc. and AcelRx Pharmaceuticals, Inc.

 

WHEREAS Patheon Pharmaceuticals Inc. (“Patheon”) and AcelRx Pharmaceuticals,
Inc. ("AcelRx"), have entered into a Manufacturing Services Agreement effective
December 12, 2012 (the “Agreement”). Patheon and AcelRx are each a “Party” and
are collectively the “Parties.”

 

AND WHEREAS the Parties wish to amend the Agreement.

 

NOW THEREFORE, in consideration of the premises hereof and the mutual covenants
and conditions hereinafter set forth and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound, hereby agree as follows:

 

 

1.

Section 1.1 (Definitions) of the Agreement is amended as follows:

 

 

●

“EMA” means the European Medicines Agency;

 

 

●

“TGA” means Therapeutic Goods Administration;

 

 

●

"Regulatory Authority" means the FDA, EMA, TGA and any other foreign regulatory
agencies competent to grant marketing approvals for pharmaceutical products,
including the Product, in the Territory;

 

 

●

"Territory" means the geographic area of the United States of America, Canada
and Mexico, and their respective territories, the European Union, Switzerland,
Liechtenstein, Norway, Iceland, Australia and any other geographic areas that
may be added to the Territory upon agreement by the parties in accordance with
Section 4.5;

 

 

2.

Section 2.1(e) is amended by adding “and Finished Tablets” after “Bulk Tablets”
in the first line.

 

 

3.

The language “(if applicable)” is deleted from the header of Section 4.5.

 

 

4.

Section 7.2 (Governmental Agencies) is deleted in its entirely and is replaced
with the following:

 

7.2     Governmental Agencies.

 

Subject to Section 7.8 and excepting issues of public safety or as mandated by
law or regulation, Client shall be solely responsible for communicating, with
any governmental agency, including but not limited to governmental agencies
responsible for granting regulatory approval for the Product, regarding the
Product. But Client will inform Patheon of any communication or activities that
directly affect Patheon or Patheon’s obligations under this Agreement. If a
regulatory authority or any other third party contacts Patheon regarding the
Product and unless, in the reasonable opinion of each party’s counsel, there is
a legal prohibition against doing so, Patheon will permit Client to take part in
any communications with the agency or third party, and to receive copies of all
communications from the agency or third party within one Business Day of receipt
thereof. Unless, in the reasonable opinion of each party’s counsel, there is a
legal prohibition against doing so, Client will notify Patheon of any
communications it has with any governmental agency, including but not limited to
governmental agencies responsible for granting regulatory approval for the
Products, that directly relate to Patheon’s performance of the Manufacturing
Services under this Agreement. To the extent practicable, Client will permit
Patheon to take part in these communications with the agency, and will provide
copies of all such written communications from the agency within one Business
Day of receipt thereof.

 

 
 

--------------------------------------------------------------------------------

 

 

 

5.

Section 7.7 (Reports) is deleted in its entirely and is replaced with the
following:

 

Section 7.7     Reports.

 

Patheon will supply on an annual basis all Product data in its control,
including release test results, complaint test results, and all investigations
(in manufacturing, testing, and storage), that Client reasonably requires in
order to complete any filing under any applicable regulatory regime, including
any Annual Report that Client is required to file with the FDA or any other
Regulatory Authority within the Territory. At the Client’s request, Patheon will
provide a copy of the Annual Product Review Report to the Client at no
additional cost. Any additional report requested by Client beyond the scope of
cGMPs and customary FDA or other Regulatory Authority requirements within the
Territory will be subject to an additional fee to be agreed upon between Patheon
and the Client

 

 

6.

The header of Section 7.8 (FDA Filings) will now read “FDA and Other Regulatory
Filings In the Territory.”

 

 

7.

Schedules A, B and C are deleted in their entirety and replaced with the revised
Schedules A, B and C attached.

 

 

8.

Conflicts, Use of Terms. If there is a conflict between the terms and conditions
of the Agreement and the terms and conditions of this Amendment #1, the terms
and conditions of this Amendment #1 will control.

 

No Other Modifications. Except as provided above, the terms and conditions of
the Agreement remain unchanged.

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment #1 to be duly
executed, effective as of January 19, 2016. The Parties agree that this
Amendment #1 may be signed in counterparts.

 

ACCEPTED AND ACKNOWLEDGED

 

AcelRx Pharmaceuticals, Inc.

 

Patheon Pharmaceuticals Inc.

 

        By: /s/ Howard B. Rosen

 

By:

/s/ Francis P. McCone

 

Name: Howard B. Rosen   Name: Francis P. McCone    Title: Interim CEO   Title:
Secretary   Date: 3/9/16   Date: January 19, 2016    

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

PRODUCT LIST AND SPECIFICATIONS

 

[*]

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE B

MINIMUM RUN QUANTITY, ANNUAL VOLUME, AND PRICE

 

 

[*]

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE C

 

 

[*]

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.